Title: From Benjamin Franklin to Augustus Gottlieb Spangenberg, 30 January 1756
From: Franklin, Benjamin
To: Spangenberg, Augustus Gottlieb


Reverend Sir!
Fort Allen Janry: 30th: 1756.
I receiv’d your Favour of the 29th: relating to the unhappy Refugees at Bethlehem, with a Copy of their Address to the Commissioners.
I imagine the Commissioners will refer the Matter to me, as I am in the County. And it is my Opinion, that such as are in real Necessity should be supply’d with Meal and Meat and I will pay any reasonable Accounts of yours for that Service, and endeavour to put the Matter on a right footing when I come to Bethlehem, which I purpose in about a Week God willing.
I am Reverend Sir, Your most obedient Servant
Sign’d Benj: Franklin
 Endorsed: Wilden-Krieg. Die refugees b[e]tr[effend]